Citation Nr: 0737727	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  06-31 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to March 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board videoconference 
hearing in September 2007.  


FINDING OF FACT

The competent evidence of record demonstrates that there is 
no etiological link between any currently existing hearing 
loss and the veteran's active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
be related to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an April 2006 
VCAA letter informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and the responsibilities of the veteran and VA in 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the April 2006 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review of the issue decided 
herein to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim and he was also provided with notice 
of the types of evidence necessary to establish an effective 
date and rating for the disability on appeal in the April 
2006 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulations.  The record demonstrates that all VA records 
identified by the veteran have been obtained to the extent 
possible.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal decided herein.  In an April 2006 
statement, the veteran indicated that he had nothing further 
to submit in support of his claim.  Under the circumstances 
of this particular case, no further action is necessary to 
assist the appellant.


Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Factual Background

At the time of the veteran's enlistment examination which was 
conducted in July 1968, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
-10
-5
-5
LEFT
10
0
-5
10
5

The veteran reported having had ear, nose or throat trouble 
on a Report of Medical History he completed in July 1968.  
The document was annotated to indicate that the ear, nose or 
throat problem was "NSA" or no significant abnormality.  

On the authorized audiological evaluation in August 1968, 
pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
0
-10
-10
0
-5

On the authorized audiological evaluation in June 1969, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
0
LEFT
10
5
5
0
0

On the authorized audiological evaluation in April 1970, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

On the authorized audiological evaluation in February 1971, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
5
LEFT
15
5
0
15
10

At the time of the veteran's discharge examination which was 
conducted in January 1972, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
15
0
0
0
0

On a Report of Medical History completed by the veteran in 
January 1972, he again indicated that he had or had had ear, 
nose or throat trouble.  This document was annotated to 
indicate that this referred to tonsillitis which was treated 
in November 1971 without sequelae.  

The veteran submitted his claim for service connection for 
bilateral hearing loss in March 2006.  He alleged that his 
hearing loss was due to exposure to acoustic trauma during 
active duty including weapons firing, explosions and jet 
engine noise.  

On the authorized audiological evaluation in September 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
55
LEFT
30
35
35
45
60

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 88 percent in the left ear.  
The examiner opined that it was not likely that the veteran's 
currently existing hearing loss was the result of exposure to 
noise during military service.  The examiner noted that 
continuous and repeated exposure to loud noise may cause 
permanent hearing loss.  Since the damage from noise exposure 
occurs at the time of the exposure, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing recovered without a permanent threshold shift.  The 
examiner opined that additional noise exposure, aging and 
health conditions since the veteran's discharge are likely 
contributing factors in the veteran's hearing loss.  

The veteran testified before the undersigned in September 
2007 that he had hearing loss as a result of his exposure to 
acoustic trauma.  He reported he was exposed to incoming 
rocket and mortar attacks as well as to jet engine noise as a 
result of having to sleep near the flight line.  He denied 
post-service noise exposure.  After his discharge, he drove a 
truck.  He denied that he was subjectively aware of the 
presence of hearing loss while he was on active duty.  


Analysis

The Board finds that service connection is not warranted for 
bilateral hearing loss.  

There is no competent evidence of record of the presence of 
hearing loss for VA purposes which is included in the service 
medical records.  There is no competent evidence of record of 
the presence of sensorineural hearing loss for VA purposes 
within one year of the veteran's discharge which would allow 
for a grant of service connection for such hearing loss on a 
presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

There is competent evidence of record of the current 
existence of hearing loss for VA purposes.  Significantly, 
there is no competent evidence of record which links the 
currently existing hearing loss to the veteran's active duty 
service.  The only evidence of record which indicates that 
the veteran currently experiences hearing loss which was 
etiologically linked to his active duty is the veteran's own 
allegations and testimony.  The Board finds that the veteran 
is a layperson without appropriate medical training and 
expertise and is not competent to provide a probative opinion 
on such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  The veteran's 
unsupported assertions and testimony, without more, simply do 
not constitute persuasive evidence in support of the claim.

There is competent evidence of record which indicates that 
there is no causal nexus between hearing loss and the 
veteran's active duty service.  The examiner who conducted 
the September 2006 VA examination had access to and had 
reviewed all the evidence in the claims file and also 
conducted a physical examination of the veteran.  This 
examiner noted the veteran's allegation of exposure to 
acoustic trauma during active duty.  The examiner opined, 
however, that there was no link between the veteran's active 
duty service and any hearing loss.  The examiner provided a 
rationale for the opinion which is supported by the medical 
evidence of record.  

The Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral hearing loss.  Unfortunately, the 
veteran's own lay statements that his hearing loss is related 
to service are insufficient to grant the claim.  See Bostain, 
11 Vet. App. at 127.  In reaching this decision, the Board 
has carefully considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is clearly 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application, 38 U.S.C.A. § 5107(b), and the appeal 
is denied. 


ORDER

Service connection for bilateral hearing loss is not 
warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


